92 Ariz. 390 (1963)
377 P.2d 321
Robert WARREN, Appellant,
v.
Mona WARREN, Appellee.
No. 7799.
Supreme Court of Arizona, En Banc.
January 4, 1963.
Norval W. Jasper, Tucson, for appellant.
Walter M. Stevenson, Tucson, for appellee.
PER CURIAM.
This is a motion by the appellee, plaintiff in a divorce action below, for the assessment against the appellant, her former husband and the defendant below, of attorney's fees arising from the appeal and costs on appeal. A similar motion was made in the superior court and denied by that court for the reason that it had lost its jurisdiction in the matter because of the appeal.
The action of the superior court in denying the motion for the reason stated was erroneous. In Ackel v. Ackel, 57 Ariz. 14, 110 P.2d 238, 133 A.L.R. 549, rehearing denied 57 Ariz. 118, 111 P.2d 628, 133 A.L.R. 556 (1941), this Court held that what *391 is now A.R.S. § 25-315 permits the superior court to assess against the husband the expenses of an appeal, including attorney's fees. We further stated that an order of this nature is within the jurisdiction of the superior court since it is "in furtherance of the appeal", under our rule that, following the perfection of an appeal, the trial court loses jurisdiction of matters connected with the case, except in furtherance of the appeal. Whitfield Transportation, Inc. v. Brooks, 81 Ariz. 136, 302 P.2d 526 (1956); Ackel v. Ackel, supra.
The motion before this Court is denied.